DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/14/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 21-22 are objected to because of the following informalities:
Claim 21 recites “the quarter wave tube section” and should recite - - the single quarter wave tube section - - .
Appropriate correction is required.
Claim 22 is objected to as being dependent from an objected claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1, line 14-15, recite “wherein at least one resonator opening of the plurality of resonator openings opens to a plurality of resonator sections”.  However, it is unclear if the “plurality of resonator sections are the same “plurality of resonator sections” from claim 1, line 9.  For purposes of examination “wherein at least one resonator opening of the plurality of resonator openings opens to a plurality of resonator sections” will be considered - - wherein at least one resonator opening of the plurality of resonator openings opens to a resonator section of the plurality of resonator sections - - .
	Claim 16 recites “wherein the second sub-section comprises a Helmholtz resonator section”.  It is unclear if this is the same “Helmholtz resonator section” as recited in claim 1.  For purposes of examination “wherein the second sub-section comprises a Helmholtz resonator section” will be considered - - wherein the second sub-section comprises the Helmholtz resonator section - - .
	Claim 16 recites “the first sub-section comprises one or more quarter wave tube sections”.  It is unclear if this is the same “at least one quarter wave tube section” as recited in claim 1.  For purposes of examination ““the first sub-section comprises one or more quarter wave tube sections” will be considered - - the first sub-section comprises the at least one quarter wave tube section - - .
	Claim 18 recites “wherein each of the resonator sections further comprises one or more subsection walls”.  It is unclear if the “resonator sections” is referring to “the first sub-section” and “the second sub-section” from claim 16.  For purposes of examination ““wherein each of the resonator sections further comprises one or more subsection walls” will be considered - - wherein each of the first sub-section and the second sub-section further comprise one or more subsection walls - - .
	Claim 23 recites “a first quarter wave tube section”.  It is unclear if this quarter wave tube section belongs to “the corresponding one or more quarter wave tube sections” from claim 18.  For purposes of examination “a first quarter wave tube section” will be considered - - a first quarter wave tube section of the corresponding one or more quarter wave tube sections - - .
	Claim 23 recites “a second quarter wave tube section”.  It is unclear if this quarter wave tube section belongs to “the corresponding one or more quarter wave tube sections” from claim 18.  For purposes of examination “a second quarter wave tube section” will be considered - - a second  quarter wave tube section of the corresponding one or more quarter wave tube sections - - .

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claim 4 recites “wherein the at least one resonator opening of the plurality of resonator openings opens to both at least one quarter wave tube section and at least one Helmholtz resonator section”.  However, claim 1 already requires “a plurality of resonator openings that each open to at least one of a plurality of resonator sections within the internal chamber, wherein the plurality of resonator sections include at least one quarter wave tube section and at least one Helmholtz resonator section”.  The limitation from claim 1 appears to be claiming the same elements as recited in claim 4.
	Claim 12 recites “wherein the at least one resonator opening of the plurality of resonator openings opens to the at least one of the plurality of resonator sections”.  However, claim 1 recites “a plurality of resonator openings that each open to at least one of a plurality of resonator sections within the internal chamber”.  The limitation from claim 1 appears to be claiming the same elements as recited in claim 12.
	Claims 2-24 are rejected to as being dependent from a rejected claim.
Allowable Subject Matter
Claims 1-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Reasons For Allowance
The following is an examiner' s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: a plurality of internal walls in the inlet wall defining a plurality of resonator openings that each open to at least one of a plurality of resonator sections within the internal chamber, wherein the plurality of resonator sections include at least one quarter wave tube section and at least one Helmholtz resonator section.
Although the closest prior art of record Rainey et al. (US 9,791,166) teaches a noise suppression apparatus (216) for an air handling unit (100) comprising an inlet section (160) connectable to a fan (204) of the air handling unit, the inlet section includes a front wall spaced from an aft wall to define an internal chamber (see figure 7B) and Pettersson (US 5,268,541) teaches an air duct noise suppression device including a Helmholtz resonator (33), there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of the prior art to provide a plurality of internal walls in the inlet wall defining a plurality of resonator openings that each open to at least one of a plurality of resonator sections within the internal chamber, wherein the plurality of resonator sections include at least one quarter wave tube section and at least one Helmholtz resonator section, in combination with all other claimed features.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Parente (US 4,851,093) teaches a noise suppression apparatus including a forward and aft wall defining an internal chamber.
Dean Jr. (US 4,432,434) teaches an air handling system including noise absorbing panels.
LeRoy et al. (US 2014/0271134) teaches a panel including a noise suppression features based on the Helmholtz principle.
Han (US 6,419,576) teaches a noise suppression system for a fan inlet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763